Pottle, J.
The accused was seen by the State’s witness coming through a cotton patch on a dark night, carrying a lantern. He reached a somewhat secluded spot where one Arnold and three other negroes were sitting on the ground. The accused pulled out of his pocket three pints of whisky and handed one pint to each of the negroes, except Arnold. As he was pulling out the fourth pint, the State’s witness stepped up and remarked, “I will take that one.” Thereupon the four men who were sitting on the ground fled. The accused remained a few minutes and ran off. The State’s witness ran after him, but could not catch him. It does not appear whether they took the liquor with them, but it may be safely assumed that they did, in the absence of proof to the contrary. No money was seen to .pass, but when the witness walked up, the accused had a dollar in his hand. Á negro church association was in session at Grantville, and a large crowd was there. The transaction above described took place about 300 yards from the church. When arrested the accused had $1.30 on his person. He claimed that the whisky belonged to Arnold, that he brought it *319to Arnold at the latter’s request, for which service Arnold was to give him one of the pints. He further claimed that the dollar which he had in his hand had been given him by a woman with whom he lived, to be used in purchasing provisions.
Evidently the jury did not credit this rather lame explanation of the transaction. Just why, if the whisky belonged to Arnold, the accused should have given everybody except Arnold a pint of it and retained the fourth for himself is not made clearly to appear. It may be that the accused was acting as agent for Arnold in making a sale. If so, he is equally guilty. If the whisky was his, as the jury had a right to believe, then there were circumstances authorizing a legitimate inference that a sale was intended. A sale may be shown by circumstantial as well as by direct evidence, and it is not necessary that any particular price should be agreed on. Smith v. State, 9 Ga. App. 230 (70 S. E. 969). A sale on credit is as much a violation of the law as a sale for cash. Finch v. State, 6 Ga. App. 338 (64 S. E. 1007).
The secretive method employed, the dark night, the unusual place, the dollar in the hand, the flight of the four negroes, were all circumstances pointing very strongly to a criminal transaction, and the jury had a right to infer that a sale, rather than a gift, was intended. Judgment affirmed.